W. SHARP, Judge.
Dealers Insurance Co., Inc. appeals from a final summary judgment in favor of Florida Auto Auction of Orlando, Inc., which allowed it a recovery under a motor vehicle dealer bond issued pursuant to section 320.27, Florida Statutes (1991), and which awarded it attorney fees. The legal issues in this case are indistinguishable from those in Dealers Insurance Company v. Centennial Casualty Co., 644 So.2d 571 (Fla. 5th DCA 1994). Accordingly, we affirm the judgment, but reverse the award of attorney fees, since as in the Centennial case, the motor vehicle bond issued to the errant dealer, in this case K & M Automotive, Inc., did not contain a provision for attorney fees.
AFFIRMED in part; REVERSED in part.
COBB and GRIFFIN, JJ., concur.